                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     NO. 5:16-CR-124-FL-1
                                      NO. 5:17-CV-382-FL

DARRELL ALPHONSO JORDAN,                        )
                                                )
                            Petitioner,         )
                                                )
          v.                                    )                       ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                            Respondent.         )


       This matter is before the court on petitioner’s failure to respond to the court’s February 19,

2020, order. In that order, the court dismissed petitioner’s motions to vacate his convictions and

sentence to the extent petitioner challenged his 18 U.S.C. § 924(c) conviction under Johnson v.

United States, 135 S. Ct. 2551 (2015) and United States v. Davis, 139 S. Ct. 2319 (2019). The

court, however, afforded petitioner opportunity to file amended 28 U.S.C. § 2255 motion

particularizing his claims for ineffective assistance of counsel and that his guilty plea was

involuntary. The order warned petitioner that these claims would be dismissed if he failed to file

an amended motion.

       Petitioner did not respond to the court’s order within the allotted time period.

Accordingly, the court DISMISSES petitioner’s motions to vacate. (DE 33, 35, 40). Petitioner’s

claims for ineffective assistance of counsel and involuntary guilty plea are dismissed without

prejudice. A certificate of appealability is DENIED. The clerk is DIRECTED to close this case.




           Case 5:16-cr-00124-FL Document 50 Filed 04/15/20 Page 1 of 2
SO ORDERED, this the 15th day of April, 2020.


                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                     2




   Case 5:16-cr-00124-FL Document 50 Filed 04/15/20 Page 2 of 2
